 

 

AO 245B (CASDRev. 02/18)Judgrnent in a Criminal Case

 
  
   

UNITED STATES DISTRICT C<
SOUTHERN DISTRICT OF CALIFORN

UNITED STATES ()F AMERICA .]UDGMENT IN .‘
V (For Offenses Commi

PEDRO MARCIAL-REYES (l)

 

 

Case Number: 3:18-CR-0 673 -JM

Douglas C. Brown
Defendant’s Attomey

 

REGISTRATION No. 48098-1 12

[:j _

THE DEFENDANT:

pleaded guilty to count(s) Olle Of the InfOI'InatiOIl.
was found guilty on count(s)
after a plea of not guilty

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title and Section l Nature of Offense Count
8:1326(A),(B) - Attemptec| Reentry Of Removed A|ien (Fe|ony) 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

ij The defendant has been found not guilty on count(s)

 

\:i Count(s) are dismissed on the motion of the United States.

Assessment: 3100.00, waived.

.TVTA Assessment*: $
|:l

;Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
No fine |:| Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

Januarv 18. 2019

Date of Imposition of Sentence

@a aaa M
HON. FREY LER
UNI D STAT DISTRICT JUDGE

3:lS-CR-O3673-JM

 

 

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: PEDRO MARClAL-REYES (l) Judgment - Page 2 of 2
CASE NUMBER: 3:18-CR-03673-JM

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Time served as to Count l.

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

|:||:|

|:| The defendant is remanded to the custody of the United States Marshal.

|`_`| The defendant shall surrender to the United States Marshal for this district
I:] at A.M. on

 

|:| as notified by the United States Marshal.
|:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prlsons:
|:| on or before
|:| as notified by the United States Marshal.
|:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as folloWs:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STA'I`ES MARSI-IAL
BY DEPUTY UNITED STATES MARSHAL

3:18-CR-03673~JM

